 



Exhibit 10.14
Base Salaries. The Board of Directors of the Company approved the Compensation
Committee’s recommended base salaries for the executive officers listed below
(the “Named Executive Officers”) in the amounts indicated, effective January 1,
2005.

                      Base Salary   Last Salary Name   Amount (1)   Increase
Date
Frank C. Stipes, Esq.
  $ 297,500     November 19, 2001
Freddy Maldonado
    255,000     September 24, 2001
Jose M. Biaggi, Esq.
    382,500     July 11, 2005
Pedro R Dominguez
    177,000     July 11, 2005
Ricardo Hernandez, CPA
    212,500     July 11, 2005
Miguel Vazquez
    250,000     June 1, 2001

Base salaries for each Named Executive Officer are reviewed by the Compensation
Committee following the 18-month anniversary of such Named Executive Officer
start date with the Company, with the exception of the Company’s Chief Executive
Officer, Mr. Frank C. Stipes, Esq., whose compensation is reviewed annually.
Annual Incentive Awards. The Board of Directors of the Company approved the
Compensation Committee’s recommended annual incentive awards for 2005, payable
in cash, to the Named Executive Officers as follows:

              Annual Incentive Name   Award
Frank C. Stipes, Esq.
  $ 1,229,167  
Freddy Maldonado
    625,000  
Jose M. Biaggi, Esq.
    437,500  
Pedro R Dominguez
    618,750  
Ricardo Hernandez, CPA
    620,833  
Miguel Vazquez
    570,833  

Annual incentive awards include a Christmas bonus that is granted under Puerto
Rico legislation. The Company has normally granted one month of salary as a
Christmas bonus.
The Company will provide additional information regarding the compensation of
the Named Executive Officers in its Proxy Statement for the 2006 Annual Meeting
of Shareholders.
 

(1)   Does not include perquisites and other personal benefits, including an
allowance for business and entertainment expenses, which, in the aggregate,
exceed $10,000. For information about such perquisites and allowances, see
Executive Compensation section on the Company’s Proxy Statement for its 2006
annual meeting of shareholders.

 